IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           May 28, 2008

                                       No. 07-50662                   Charles R. Fulbruge III
                                                                              Clerk

MARTHA CANTU

                                                  Plaintiff-Appellant
v.

EDUARDO CARMONA; OFFICER FRANK RODRIGUEZ;
TEXAS DEPARTMENT OF CRIMINAL JUSTICE

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:06-CV-21


Before REAVLEY, JOLLY, and GARZA, Circuit Judges.
PER CURIAM:*
       We have read the briefs and heard the arguments of the parties. After
reviewing the record we have concluded that the district court committed no
reversible error. Accordingly, its judgment is affirmed. See 5th Cir. R. 47.6.
                                                                              AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.